DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 12/10/2021 have been entered. 
	
Status of Claims
	Claims 1-12, 14, and 18-22 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, lines 2-5 recites “… performing a patterning iteration of the applying of the pattern of hydrophobic material, the inserting of the stack into the thermal envelop, and the applying of the heat and pressure to the stack, for each layer of the fluid testing device;” It is unclear because claim 1, which claim 22 depends, states on lines 11-14 “… inserting the stack into a thermal envelop that includes an internal absorption layer and layers of a thermally reflective material, wherein the inserting of the stack includes inserting the stack between the layers of the thermally reflective material and separating the stack from a second substrate by the internal absorption layer;” From claim 1, it is understood that there is a stack and a substrate, where a single substrate is between a first transfer surface and a second transfer surface to create a stack, that are placed into the envelope. How many stacks or substrates are being put in the envelope at a time? If there is a stack and a substrate being placed into the envelope in claim 1, it is unclear how there is only a single stack being placed in the envelope of claim 22. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim Claim 1, of which claim 22 depends, is understood to insert a stack into an envelope where it will be separated from a second substrate by an internal absorption layer. However, claim 22 appears to be inserting only one stack into the thermal envelope.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-11, 14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubens (EP-3225309-B1) in view of McCord (US-2017/0067881-A1), Zhou (US-2015/0367615-A1), and Rolland (US-2013/0084630-A1).
Regarding claim 1, Rubens teaches method for fabricating a fluid testing device comprising: 
receiving a substrate (referred to as porous substrate 11) ([0067] and Figure 1); 
applying a pattern of hydrophobic material to the substrate (11), the applying comprising forming a stack, the forming of the stack comprising: 
applying a first pattern layout (referred to as pattern 12a) of hydrophobic material on a first transfer surface (referred to as transfer film 20a) ([0067] and Figure 1);

	As seen in Figure 1, the transfer film 20 has a first and second pattern layouts 12a and 12b ([0067]). It is understood that the transfer film 20 has two transfer surfaces, one for each pattern when the transfer film 20 is folded in half. As there are two pattern layouts, the transfer film will be designated as 20a and 20b to distinguish the two transfer surfaces. Further, as recited by paragraph [0044], “Advantageously and according to the invention, the two intermediate patterns, intended to coat the upper and lower faces of the substrate sheet, are printed on two separate transfer films. The substrate sheet is then placed between the two transfer films, the wax patterns being pressed against the faces of the substrate sheet.” As such, it is understood that the single transfer film 20 with two surfaces 20a and 20b may also be two separate transfer films.
aligning the first transfer surface (20a) with the substrate (11) and with the second transfer surface (20b);
As stated by paragraph [0071], the transfer film 20 is folded in half along the axis of symmetry where the patterns 12a and 12b are facing inward, the patterns superimposed on each other, where the substrate 11 is slipped inside the folded transfer film 20. Therefore, it is understood that the first transfer surface 20a and second transfer surface 20b are aligned with the substrate 11. If the transfer film is two individual sheets as stated by paragraph [0044], it is understood that they would need to be similarly aligned.     
applying a protective coating over a portion of the substrate (11) to form a fluid testing device.

	Rubens does teach a heat treatment via a thermo-controlled heating compression device, such as a heat press ([0032]), however Rubens does not teach inserting the stack into a thermal envelope that includes an internal absorption layer and layers of a thermally reflective material, wherein the inserting of the stack includes inserting the stack between the layers of the thermally reflective material and separating the stack from a second substrate by the internal absorption layer;
In the analogous art of paper microfluidic devices, McCord teaches a paper microfluidic device for the detection of bodily fluids (McCord; abstract). 
	Specifically, McCord teaches where patterns of wax may be printed on a sheet, where the sheet is then slipped into a sleeve of aluminum foil before being run through a laminator ([0029]). [0029] further states that multiple sheets can be slipped into the sleeve of aluminum foil. It is understood that the sleeve of aluminum foil is thermally reflective and that a laminator will apply heat and pressure. It would have been obvious to one skilled in the art to modify the method of Rubens such that the transfer film 20 and substrate 11 are placed in a sleeve of aluminum foil as taught by McCord for the benefit of baking the wax through the entire sheet (McCord; [0029]).
	The combination of Rubens and McCord do not teach an internal absorption layer. 

	Specifically, Zhou teaches a sacrificial substrate 324 ([0039]). It is stated by [0039] of Zhou that the sacrificial substrate 324 prevents direct contact between the hydrophobic material in layer 322 and the second plate 158, which reduces or eliminates contamination of the plate 158. It is understood that plate 158 is a heating plate, as [0038] describes that a temperature gradient is formed between plates 154 and 158. 
	It would have been obvious to one skilled in the art to modify the substrate arrangement of Rubens such that the outside of the transfer film has the sacrificial substrate taught by Zhou because Zhou teaches that the sacrificial substrate reduces or eliminates contamination of the heating plates (Zhou; [0039]). 
	It is understood McCord teaches where multiple sheets may be placed in the aluminum foil (envelope made of a thermally reflective material), and Zhou teaches a sacrificial substrate, which is understood to be an absorption layer. As such, multiple substrates surrounded by transfer film taught by Rubens will have a sacrificial substrate (absorption layer) as taught by Zhou. Where multiple of these devices will be placed in the aluminum foil (envelope made of a thermally reflective material) of McCord, and as such the stack taught by Rubens and Zhou will be separated from a second substrate (a second stack taught by Rubens and Zhou) by the internal absorption layer (sacrificial layer of Zhou). 

	In the analogous art of paper-based assay devices, Rolland teaches a method for holding multiple layers of a test device together (Rolland; abstract and [0046]). 
	Specifically, Rolland teaches that a paper substrate that has been patterned with hydrophobic barriers are patterned with adhesive using a screen printing method ([0047]). It is understood that screen printing would involve masking parts of the screen where it is undesirable to have adhesive applied. 
It would have been obvious to one skilled in the art to modify the method taught by modified Rubens such that includes the step of applying a mask and adhesive material as taught by Rolland because Rolland teaches that screen printing allows for adhesive to be applied in thin layers (Rolland; [0046]). 
Regarding claim 2, modified Rubens teaches wherein the protective coating is applied to the pattern, see claim 1 supra. As it is understood, paragraph [0023] of Rubens states that the lower face is covered with a sealing layer. As further stated by paragraph [0045] of Rubens, it is understood that the substrate sheet has upper and lower faces where the two patterns are intended to coat the substrate, therefore the protective coating will be applied to the pattern.
Regarding claim 3, modified Rubens teaches wherein the protective coating is applied to an output layer of the fluid testing device, see claim 1 supra. It is understood that the lower side of the substrate is an output layer. 
Regarding claim 4, modified Rubens teaches wherein applying the pattern of hydrophobic material to the substrate (11) further comprises: 
depositing the first pattern layout (12a) of hydrophobic material to the first transfer surface (20a) using a printing device.
Paragraph [0045] of Rubens recites “… the two intermediate patterns intended to coat the upper and lower faces of the substrate sheet are printed on one and the same transfer film… Once the intermediate patterns have been printed and the wax has dried…” It is understood that the intermediate patterns printed on the transfer film is wax. As stated by paragraph [0038] of Rubens, 3D printing can be used. 
Regarding claim 5, modified Rubens teaches wherein applying the pattern of hydrophobic material to the substrate (11) further comprises:
receiving a transfer medium (20);
applying the first pattern layout (12a) of hydrophobic material to the transfer medium (20), wherein the first transfer surface (20a) is a surface of the transfer medium (20);
aligning the transfer medium (20) with the substrate (11);
applying the heat and pressure to the transfer medium (20) and the substrate (11) to transfer the pattern of hydrophobic material to the substrate (11); and
removing the transfer medium (20) from the substrate (11).
As stated by paragraph of Rubens [0044], two intermediate patterns intended to coat upper and lower faces of the substrate sheet are printed on two separate transfer films, the substrate is placed between the transfer films where the wax patterns are pressed against the faces of the substrate sheet, where thermal and mechanical treatments are then applied. As 
Regarding claim 6, modified Rubens teaches the method of claim 5, where modified Rubens further teaches wherein the transfer medium (20) is a non-absorbing hydrophobic surface. As recited by paragraph [0043] of Rubens, “By way of transfer film which can be used for implementing the method according to the invention, various materials can be envisaged, as long as they are printable. It may in particular be a printable plastic sheet (transparent or opaque), a sheet of printing paper, a sheet of baking paper.” It is understood that the plastic sheet is a non-absorbing hydrophobic surface. 
Regarding claim 7, modified Rubens teaches the method of claim 1, further comprising:
	removing the mask from the substrate; and 
	aligning and positioning the substrate in contact with another substrate. 
	As stated by paragraph [0047] of Rolland, the manufacturing operations for a test device include: patterning of adhesive by screen printing on the paper substrate with hydrophobic barriers, and alignments and assembly. Paragraph [0034] of Rolland states that a test device may comprise a plurality of sheets disposed parallel to one another to form a stacked configuration and are affixed to one another with adhesive. 
	It would have been obvious to one skilled in the art to modify the method of modified Rubens such that it includes the step of aligning multiple substrates patterned with hydrophobic barriers and adhesive with one another as taught by Rolland because Rolland 
	Regarding claim 8, modified Rubens teaches the method of claim 7, where applying of the mask is performed before the applying of the protective coating. It is understood that Rubens teaches the production of a single substrate, where after the substrate has been treated with heat and pressure, the substrate may have a lower face covered with a sealing layer (Rubens; [0022] and [0023]). However, with the combination of Rolland, it is understood that there is now the added step of applying an adhesive via screen printing (Rolland; [0046]). It is understood that the screen of Rolland blocks certain areas from receiving treatments. It is understood that the screen of Rolland will be placed first, then the sealing layer (protective coating) of Rubens will be applied, followed by the adhesive of Rolland. It is understood that the sealing layer (protective coating) would be placed first, since if it were placed second it would cover the adhesive and prevent layers from sticking together. 
Alternatively, it is understood that the screen may be placed on one side of the substrate, and then on an opposing side be sprayed with the sealing layer (protective coating) of Rubens, then on the side with the screen apply the adhesive. 
	Regarding claim 9, modified Rubens teaches the method of claim 8, wherein the applying of the adhesive material is performed after the applying of the protective coating, see claim 8 supra. 
Regarding claim 10, modified Rubens teaches wherein the substrate (11) includes a porous hydrophilic material capable of allowing the movement of fluids. As stated by paragraph 
Regarding claim 11, modified Rubens teaches wherein the hydrophobic material comprises a wax. As stated by paragraph [0022] of Rubens, the intermediate pattern is shaped with wax. Paragraph [0025] further specifies that the wax can be of animal origin, vegetable, Japanese wax, mineral, or synthetic. 
Regarding claim 14, modified Rubens teaches the method of claim 7, where modified Rubens further teaches wherein the mask is applied after a chemical substance capable of undergoing chemical reaction upon contact with a fluid is deposited in the substrate. 
As stated by paragraph [0083] of Rubens, after the wax has been transferred onto the substrate, the hydrophilic zones will be loaded with reagents according to the desired analyses and tests. Modified Rubens teaches where multiple layers of substrate may be stacked to create a layered device (see claim 7 supra), as such it is understood that the reagents will be loaded before adhesive is applied as the adhesive is what holds the stacked device together. 

Regarding claim 18, Rubens teaches method for fabricating a fluid testing device comprising: 
receiving a substrate (referred to as porous substrate 11) ([0067] and Figure 1); 
applying a pattern of hydrophobic material to the substrate (11), the applying comprising forming a stack, the forming of the stack comprising: 

applying a second pattern layout (referred to as pattern 12b) of hydrophobic material on a second transfer surface (referred to as transfer film 20b); and 
	As seen in Figure 1, the transfer film 20 has a first and second pattern layouts 12a and 12b. It is understood that the transfer film 20 has two transfer surfaces, one for each pattern when the transfer film 20 is folded in half. As there are two pattern layouts, the transfer film will be designated as 20a and 20b to distinguish the two transfer surfaces. Further, as recited by paragraph [0044], “Advantageously and according to the invention, the two intermediate patterns, intended to coat the upper and lower faces of the substrate sheet, are printed on two separate transfer films. The substrate sheet is then placed between the two transfer films, the wax patterns being pressed against the faces of the substrate sheet.” As such, it is understood that the single transfer film 20 with two surfaces 20a and 20b may also be two separate transfer films.
aligning the first transfer surface (20a) with the substrate (11) and with the second transfer surface (20b);
As stated by paragraph [0071], the transfer film 20 is folded in half along the axis of symmetry where the patterns 12a and 12b are facing inward, the patterns superimposed on each other, where the substrate 11 is slipped inside the folded transfer film 20. Therefore, it is understood that the first transfer surface 20a and second transfer surface 20b are aligned with 
applying a protective coating over a portion of the substrate (11) to form a fluid testing device.
As recited by paragraph [0023], “Optionally, before or after this cutting, the lower face is covered with a sealing layer, for example, by spraying or by applying a resin composition or a wax, or by laminating a film, waterproof plastic, for example the poly (ethylene terephthalate) or PET type.”  
	Rubens does not teach where the stack is inserted into a thermal envelope that includes an internal absorption layer and layers of a thermally reflective material, wherein the inserting of the stack includes inserting the stack between the layers of the thermally reflective material and separating the stack from a second substrate by the internal absorption layer. 
	In the analogous art of paper microfluidic devices, McCord teaches a paper microfluidic device for the detection of bodily fluids (McCord; abstract). 
	Specifically, McCord teaches where patterns of wax may be printed on a sheet, where the sheet is then slipped into a sleeve of aluminum foil before being run through a laminator ([0029]). [0029] further states that multiple sheets can be slipped into the sleeve of aluminum foil. It is understood that the sleeve of aluminum foil is thermally reflective, and that a laminator will apply both heat and pressure. It would have been obvious to one skilled in the art to modify the method of Rubens such that the transfer film 20 and substrate 11 are placed in a sleeve of aluminum foil as taught by McCord for the benefit of baking the wax through the entire sheet (McCord; [0029]).

	In the analogous art of methods for controlling the deposition of a hydrophobic material in a porous substrate to form a chemical assay, Zhou teaches a sacrificial substrate (Zhou; [0001], [0039]).
	Specifically, Zhou teaches a sacrificial substrate 324 ([0039]). It is stated by [0039] of Zhou that the sacrificial substrate 324 prevents direct contact between the hydrophobic material in layer 322 and the second plate 158, which reduces or eliminates contamination of the plate 158. It is understood that plate 158 is a heating plate, as [0038] describes that a temperature gradient is formed between plates 154 and 158. 
	It would have been obvious to one skilled in the art to modify the substrate arrangement of Rubens such that the outside of the transfer film has the sacrificial substrate taught by Zhou because Zhou teaches that the sacrificial substrate reduces or eliminates contamination of the heating plates (Zhou; [0039]). 
	It is understood McCord teaches where multiple sheets may be placed in the aluminum foil (envelope made of a thermally reflective material), and Zhou teaches a sacrificial substrate, which is understood to be an absorption layer. As such, multiple substrates surrounded by transfer film taught by Rubens will have a sacrificial substrate (absorption layer) as taught by Zhou. Where multiple of these devices will be placed in the aluminum foil (envelope made of a thermally reflective material) of McCord, and as such the stack taught by Rubens and Zhou will be separated from a second substrate (a second stack taught by Rubens and Zhou) by the internal absorption layer (sacrificial layer of Zhou).

	In the analogous art of paper-based assay devices, Rolland teaches a method for holding multiple layers of a test device together (Rolland; abstract and [0046]). 
	Specifically, Rolland teaches that a paper substrate that has been patterned with hydrophobic barriers are patterned with adhesive using a screen printing method ([0047]). It is understood that screen printing would involve masking parts of the screen where it is undesirable to have adhesive applied. It would have been obvious to one skilled in the art to modify the method taught by Rubens and McCord such that includes the step of applying a mask and adhesive material as taught by Rolland because Rolland teaches that screen printing allows for adhesive to be applied in thin layers (Rolland; [0046]). 
It is understood that the computer usable program product with program instructions of claim 18 is an automation of the method taught by modified Rubens in claim 1. Broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, see MPEP 2144.04(III). 
Regarding claim 19, modified Rubens teaches the manual process described in claim 18. As discussed above, broadly providing automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art (MPEP 2144.04(III)). Therefore the limitation of “wherein the computer usable code is stored in a computer readable storage medium in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system.” is not 
Regarding claim 20, modified Rubens teaches the manual process described in claim 18. As discussed above, broadly providing automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art (MPEP 2144.04(III)). Therefore the limitation of “wherein the computer usable code is stored in a computer readable storage medium in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage medium associated with the remote data processing system.” is not required. Further, recitation of “wherein the computer usable code is downloaded over a network” is the intended use of the computer usable code, as the code is only “downloaded” and is not programmed to. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rubens (EP-3225309-B1), McCord (US-2017/0067881-A1), Zhou (US-2015/0367615-A1), and Rolland (US-2013/0084630-A1) as applied to claim 1 above in further view of Hunter (US-5043032-A).
Regarding claim 12, modified Rubens teaches the method of claim 1. McCord teaches placing the hydrophilic substrate into a sleeve of aluminum foil before being put through a laminator (McCord; [0029]). However McCord does not teach wherein the thermally reflective material comprises one or more laminated foil films.  

Specifically, Hunter teaches a protective backing (22) made of a metal foil (24) laminated between two polymeric films (26) made of a material such as polyethylene or polyester (Column 3 lines 39-45 and Figure 2). Column 1 lines 22-27 states that to acquire optimum strength, layers of composite materials are laminated together. It would have been obvious to one skilled in the art to modify the method of modified Rubens to replace the aluminum sleeve of McCord with the laminated foil of Hunter for the benefit of adding durability to the sleeve such that it could be used to multiple times (Hunter; Column 1 lines 22-27). 

 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rubens (EP-3225309-B1), McCord (US-2017/0067881-A1), Zhou (US-2015/0367615-A1), and Rolland (US-2013/0084630-A1) as applied to claim 1 above in further view of Vella (US-2016/0207039-A1). 
Regarding claim 21, modified Rubens teaches the method of claim 1. Modified Rubens does not teach wherein the first pattern layout of hydrophobic material is different from the second pattern layout of hydrophobic material. 
In the analogous art of applying a hydrophobic material on a hydrophilic substrate, Vella teaches applying a hydrophobic material on a first and second surface of a substrate (Vella; abstract and [0030]). 
Specifically, Vella teaches where hydrophobic material 11 is deposited on a first surface 12 in a predetermined pattern 15, and depositing a hydrophobic material 11’ in a 
It is understood that the patterns taught by Rubens are created by drawing software on a computer ([0068] and Figure 1). Therefore it is understood that one skilled in the art would design the desired different patterns taught by Vella with the drawing software taught by Rubens, where printing out the design would still be folded in half and the substrate placed in between to create a substrate with two different patterns on either side of the same substrate. 
It would have been obvious to one skilled in the art to modify the method of modified Rubens such that the printed patterns on the transfer film are different as taught by Vella because Vella teaches improved resolution of printed features and integrity of hydrophobic barriers, and when different patterns are formed on either side the substrate where the thickness of the substrate separates the two different patterns (Vella; [0007] and [0031]). 

Response to Arguments
Applicant’s arguments, see page 8 of 13, filed 12/10/2021, with respect to the rejection(s) of claim(s) 1-11, 14, and 18-20 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rubens (EP-3225309-B1), McCord (US-2017/0067881-A1), Zhou (US-2015/0367615-A1), and Rolland (US-2013/0084630-A1).
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796